 

Case 2:20-cr-00231-PBT Document 11 Filed 08/07/20 Page 1of 3

AQ 442 (Rev. I/LE} Arrest Warrant THIN atin

Rs
UNITED STATES. DISTRICT COURT

reek

for the - rye

Eastern District of Pennsylvania

 

United States of America
¥v. )
JOSEPH LAFORTE ) Case No, 20cr231
)
)
)
Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

fname of person to be arrested) JOSEPH LAFORTE _ a4
who is accused of an offense or violation based on the following document filed with the court:

@ Indictment C) Superseding Indictment (J information © Superseding Information © Complaint
& Probation Violation Petition (} Supervised Release Violation Petition O Violation Notice © Order of the.Court

This offense is briefly described as follows:
18 U.S.C. § 922(g)(1) (felon in possession of a firearm — 1 count);

 

a Inn Wargo

éssuing officer's signature

Date: 08/06/2020

 

 

 

City and state: — Philadelphia,PA s[,_

Ann Murphy - Supervisor
Printed name and title

 

 

Return

 

This warrant was received on (date aj of: @est¢)  , and the person was arrested on (date) Caf o xf.2026
at (city and state} He ve ct

. 4, PAL.
Date: _wblorf. {xd G20 (yf Pe

Arrésting officer's signature

“Roheck 4. Ly Hye FAI-PH SA

Printed same andi title

 

 

 
Case 2:20-cr-00231-PBT Document 11 Filed 08/07/20 Page 2 of 3

INFORMATION SHEET
DO NOT REMOVE FROM TOP OF FILE

 

 

UNITED STATES OF AMERICA : FILENO._2020R00521
v. : CRIMINAL NO, 20CR231
JOSEPH LAFORTE : DESCRIPTION OF VIOLATION AS PER
: INDICTMENT:

18 U.S.C. § 922(2)(1) (felon in possession of a
firearm — 1 count);
Notice of Forfeiture

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Defendant's current address 568 Ferndale Lane, Haverford, PA
Place of detention N/A
Federal or local custody Not in Custedy
Register number N/A
Date of birth/PPD Photo number O1/12/1971
Date of commitment on

instant federal charges N/A
Reason(s) for detention NiA
Interpreter needed Ro unknown P yes - specify language or dialect:
Amount of bail N/A Name and N/A

Cset  nosted address of N/A

V pecommended w N/A bondsman N/A
Name and address of Patrick Egan, Esq.
defendant's attorney 2000 Market Street, 20th Floor

Philadelphia, PA 19103-3222
Telephone 215-299-2825
| Assistant US, Attorney{s)

assigned to case Jonathan Ortiz
Case agent's name SA John Murray
Agency FBI

 

 

(continued on reverse side)

 
Case 2:20-cr-00231-PBT Document 11 Filed 08/07/20 Page 3 of 3

 

All notices should be sent to: Chief, Criminal Division
United States Attorney's Office
One Independence Mall - Suite 1250
615 Chestnut Street
Philadelphia, PA 19106-4476

 

Prior docket information:
DocketNo,__N/A_ Magistrate Judge__N/A
Date_N/A

 

Related indictments, docket numbers, and defendants:

N/A

 

Maximum sentence: {list maximum sentence for each count separately}

MAXIMUM SENTENCE:

The statutory maximum penalty for 18 U.S.C. § 922(g)(1) is set forth in 18 U.S.C, § 924(a)(2) as 10 years’
imprisonment, 3 years of supervised release, a fine of $250,060, and 2 $100 special assessment.

 

 
